Citation Nr: 0314409	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000, the 
Board, in pertinent part, denied the veteran's claim for 
service connection for COPD as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service.  In April 2001, the United States 
Court of Appeals for Veterans Claims (Court), pursuant to 
Appellee's Motion for Remand and to Stay Proceedings, issued 
an Order whereby the Board's decision was vacated and the 
case remanded to the Board for further consideration.  In 
February 2002, the Board again denied the veteran's claim.  
In December 2002, the Court, in conjunction with a Joint 
Motion for Remand, again issued an Order vacating the Board's 
decision and remanding the claim to the Board for additional 
consideration.


FINDINGS OF FACT

Medical evidence of a relationship between COPD that is 
currently manifested and either inservice cigarette use 
and/or nicotine dependence is not shown.




CONCLUSION OF LAW

COPD was not incurred in or aggravated by wartime service, 
either as a result of cigarette smoking during active service 
and/or due to nicotine dependence acquired during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the 


applicable laws and regulations, and of the evidence needed 
to substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the Board has advised him, 
through his attorney and in conjunction with the Court's 
actions cited above, that any additional evidence he sought 
to submit on his behalf was to be submitted to the Board 
within a specified time period; the most recent such period 
has expired, with no additional evidence or argument 
received.  The Board also notes that the RO, in February 
1997, advised him of the evidence that was needed in support 
of his claim, where he was to send such evidence, and the 
assistance VA would provide to obtain non-VA medical records.  
Although this letter was issued prior to the promulgation of 
the VCAA, it is in substance similar to letters sent by VA 
since the passage of the VCAA with regard to the obligations 
of VA and the claimant as to the development of evidence.  
The Board accordingly finds that he was advised as to what 
evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not 


dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

With specific regard to claims for service connection for 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service, 
legislation prohibiting such claims was enacted in 1998, 
effective as of June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002); see also Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. 105-206, 112 Stat. 685, 865-66 
(1998).  This provision, however, applies only to claims 
filed after June 9, 1998, and does not apply to claims, such 
as the instant claim, that were filed prior to that date.

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93 (Jan. 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
proximate cause basis may be granted.  VAOPGCPREC 19-97 (May 
13, 1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet. App. 178, 184 (1999).  That 
is, for claims alleging a direct link between inservice 
tobacco use and a current disability, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and 
inservice tobacco use.  See Veterans Benefits Administration 
letter 97-09 (Jan. 28, 1997).  For claims alleging service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide 
medical evidence of a current disability, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between the current disability and 
nicotine dependence.  See Under Secretary of Benefits letter 
20-97-14 (July 24, 1997).  

In the instant case, the medical evidence demonstrates the 
current manifestation of the pulmonary disability, and 
specifically COPD, for which the veteran is seeking service 
connection.  In addition, this evidence contains findings by 
medical professionals to the effect that the presence of this 
disorder is related to nicotine dependence and/or tobacco 
use.  The report of a December 1997 VA examination notes 
impressions to include COPD secondary to smoking.  An undated 
VA examination report apparently prepared as an addendum to 
the December 1997 examination report indicates a comment by 
the examiner that "[i]t is clear that this man starting 
smoking at about the time he went into the [s]ervice.  It is 
also clear to me at this time that he is dependent on 
nicotine....[T]he initiation of the smoking habit led to the 
development of nicotine dependence.  He clearly has [COPD] 
and it is clear, from the clinical stand point, that it is 
quite likely, and in fact more likely, that his smoking is 
responsible for his [COPD]."  In a statement dated in 
December 


2001, a private physician indicated that he had thoroughly 
reviewed the veteran's service and post-service medical 
records, and that, during active service, the veteran began 
smoking cigarettes and consequently developed an addiction to 
nicotine.  This physician indicated that, in his opinion 
"four years of cigarette smoking, with the resultant 
nicotine addiction while in the service was as likely as not 
the cause of this veteran's lung disease."  

The evidence also includes statements by the veteran in 
support of his contention that he began smoking during 
service.  In a June 1999 statement, he indicates that he 
became addicted to cigarettes while in service, and that, by 
his second year in the Navy, he was a two-to-three pack per 
day smoker.  At his March 1999 personal hearing, he stated 
that he began smoking on a regular basis when he first 
entered the Navy, and that he had not been a regular smoker 
prior to then.  

In other words, there is medical evidence of a current 
disability.  There is also medical evidence of a relationship 
between the current disability and inservice tobacco use and 
the concomitant nicotine dependence.  The question that must 
be answered, therefore, is whether there is medical or lay 
evidence of tobacco use in service, or that nicotine 
dependence arose during service.  This question must be 
answered in the negative.  The veteran's service medical 
records are devoid of any reference to either cigarette use 
or nicotine dependence.  References by physicians to the 
veteran's inservice use of cigarettes are not based on 
contemporaneous observation, but rather on the history 
provided by the veteran.  The history he has related in 
support of his claim, however, must be contrasted with legal 
documentation pertaining to a worker's compensation 
settlement into which he entered, through the auspices of the 
California Department of Industrial Relations, and whereby he 
was awarded monetary damages for an injury to his lungs 
sustained in the course of employment between 1987 and 1989.  
In an accompanying document, entitled "Compromise and 
Release," it is noted that there was some clinical evidence 
that indicated that his pulmonary problems were not due to 


employment, but rather to cigarette smoking; however, it is 
also noted therein that a physician who had examined him in 
conjunction with his worker's compensation claim had reported 
being advised by him that his breathing problems had arisen 
after he had begun the employment that was the basis for that 
claim.  

The Board cannot hold that the veteran is estopped from 
bringing a claim before VA as a result of a prior legal 
determination; there is no provision in the law applicable to 
VA claims that allows VA to take such action.  However, the 
fact that he not only alleged, in a legal context, that his 
lung disorder was the product of post-service industrial 
exposure, but accepted payment as part of a legal settlement 
pursuant to those allegations, must be accorded overwhelming 
probative weight.  The Board must assume that these 
allegations, which are contained in a legal agreement to 
which the veteran was a party, must be taken as true, in that 
to assume otherwise would be to find that the veteran's legal 
settlement with the state of California was premised on 
fraud.  It therefore follows that his subsequent contentions, 
that his COPD is due to inservice smoking and nicotine 
dependence arising therefrom, are to be accorded no probative 
value.  It also follows that, in the absence of such 
contentions of any probative value, there is no evidence of 
inservice cigarette use or nicotine dependence arising 
therefrom, and the conclusions reached by the physicians 
cited above, to the effect his current COPD is due to 
cigarette use that began in service and which led to nicotine 
dependence, are premised solely on unsubstantiated history as 
provided by the veteran.  The Court has held that VA is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113 (1995); see also, e.g., Owens v. Brown, 7 
Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 
(1993); and Swann v. Brown, 5 Vet. App. 229 (1993).  

As noted above, service connection in this instance requires, 
in part, medical evidence of a relationship between the 
current disability and either inservice cigarette use or 
nicotine dependence.  In the absence of any probative 
evidence demonstrating that the veteran had, in fact, begun 
using cigarettes during service, it follows that the medical 
findings discussed above, to the effect that there is such a 


relationship, must be rejected; that is, there is no 
probative medical evidence of the requisite relationship.  
The Board must therefore conclude, in view of that lack of 
dispositive evidence, that the preponderance of the evidence 
is against the veteran's claim for service connection for 
COPD as a result of cigarette smoking during active service 
and/or nicotine dependence acquired during active service.  
That claim, accordingly, fails.


ORDER

Service connection for COPD, as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

